Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6, 11-15, 21-26, 30, and 32 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Tashiro (US 2013/0119627 A1).
	Regarding claim 1, Tashiro (Figures 1 and 2) teaches an electrically operated steering system (motor vehicle steering system 9) for a vehicle (forklift 1), wherein said electrically operated steering system comprises: a rack (axle beam 26) for attaching said steering system to a vehicle frame of a vehicle; two steerable wheels (rear wheels 6L and 6R) which are pivotably attached to said rack; a rod element (steered shaft 18) arranged to said rack, said rod element being slidable in its longitudinal direction in relation to said rack; a kinematic unit (first tie rod 24L and second tie rod 24R) which is coupled to said rod element and which transforms a movement of said rod element to a steering rotation of said wheels; an electric machine (turning actuator 16) being mechanically connected to said rod element for effecting the movement of said rod element; and a lateral force absorbing mechanism (first counter load application mechanism 41) configured for absorbing a lateral force produced by said kinematic unit in relation to said rod element.
	Regarding claim 2, Tashiro further teaches that the lateral force absorbing mechanism is configured for conveying a lateral force produced by said kinematic unit to said rack (paragraph [0056]).
	Regarding claim 3, Tashiro teaches that the lateral force absorbing mechanism configured for absorbing a lateral force acting between said kinematic unit and said rod element to convey said lateral force to said rack (paragraph [0056]).
	Regarding claim 4, Tashiro (Figure 6) teaches that the lateral force absorbing mechanism comprises a support assembly (second joint portion 47) connected to said rack, said support assembly absorbing said lateral force and extending at least partially along said rod element.
	Regarding Claim 5, Tashiro (Figure 6) teaches the support assembly extends at least partially along a movement path of said rod element and is arranged substantially parallel to said movement path of said rod element.
	Regarding claim 6, Tashiro (Figure 7) teaches that said lateral force absorbing mechanism comprises a stabilizing element (bearing 48) engaged to said support assembly for transmitting said lateral force to said support assembly, said stabilizing element being provided between said rod element and said support assembly.
	Regarding claim 11, Tashiro (Figure 7) teaches that said support assembly comprises at least two frame wings (second joint portion 47), wherein one or both frame wings are contactable to said stabilizing element.
	Regarding claim 12, Tashiro (Figure 7) teaches that at least one, frame wing, comprises at least one protrusion (part of 47 surrounding the circumference of 48), which enables an engagement between said stabilizing element and said support assembly at least in a rotational direction about a rotational axis defined by said rod element.
	Regarding claim 13, Tashiro (Figure 7) teaches that said frame wings are connected by a frame base (upper part connecting two wings) in such a way that said support assembly defines at least partially a C-shape in its cross section (pointing down).
	Regarding claim 14, Tashiro (Figure 7) teaches that said support assembly comprises at least two guiding members (second joint portion 47) on two opposite sides of said rod element, said guiding members being arranged separately from each other and extending along said rod element.
	Regarding claim 15, Tashiro (Figure 7) teaches that said guiding members have a cross section that is open towards the stabilizing element, wherein an outer portion of said stabilizing element is guided along a longitudinal direction of said rod element in such a way that said outer portion is restricted in its rotational movement by the respective guiding member.
	Regarding claim 21, Tashiro teaches that said rod element is at least partially formed as a threaded spindle (paragraph [0045]).
	Regarding claim 22, Tashiro teaches that said electrically operated steering system further comprises a conversion mechanism (ball screw mechanism (not illustrated)) configured for converting a rotation of said electric machine into a translational movement of said rod element in relation to said conversion mechanism (paragraph [0045]).
	Regarding claim 23, Tashiro teaches that said rod element is mounted in a torque proof manner in relation to said conversion mechanism, wherein a translational movement of said rod element is effected by a rotation of a threaded component in relation to said rod element, said threaded component engaging with thread on said threaded spindle (paragraph [0045]).
	Regarding claim 24, Tashiro teaches that said electric machine is coupled to said threaded component in order to effect a rotation of said threaded component of said conversion mechanism (paragraph [0045]).
	Regarding claim 25, Tashiro teaches that said electrically operated steering system further comprises a controller (control device 19) that is configured to control a rotation of said electric machine such that an actual steering angle approaches a predefinable target steering angle (paragraph [0043]).
	Regarding claim 26, Tashiro (Figure 2) teaches that said rack is attachable to a vehicle by a central flange unit (brackets 32 and 33; paragraph [0051]).
	Regarding claim 32, Tashiro (Figures 1 and 2) teaches a counterbalance forklift comprising: a vehicle frame (vehicle body 2), a lift frame (cargo handling device 3) with a carriage (forks 10), the lift frame arranged in a front side in relation to a vehicle longitudinal direction; a stabilizing counterweight (counter weight 4) arranged on the rear side in relation to the vehicle longitudinal direction, said counterweight being adapted to counteract a tilting of said counterbalance forklift truck (forklift 1); at least one front wheel (front wheels 5) arranged on the front side in relation to the vehicle longitudinal direction; wherein said counterbalance forklift truck further comprises an electrically operated steering system according to claim 1, the electrically operated steering system being arranged on the rear side in relation to the vehicle longitudinal direction on said vehicle frame by means of said rack and which is configured for steering rear wheels of said counterbalance forklift truck.
	Regarding claim 30, Tashiro teaches all the limitations as discussed above.
Claims 1-3, 18-20, 26, and 30-33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Takeshi (JP 2005-22489 A).
	Regarding claim 1, Takeshi teaches electrically operated steering system for a vehicle (forklift 1), wherein said electrically operated steering system comprises: a rack (an axle main body 30) for attaching said steering system to a vehicle frame of a vehicle (vehicle body 2); two steerable wheels (pair of left and right rear wheels 4) pivotably attached to said rack; a rod element (piston rod 45c) arranged to said rack, said rod element being slidable in its longitudinal direction in relation to said rack; a kinematic unit (knuckles 38) coupled to said rod element and which transforms a movement of said rod element to a steering rotation of said wheels; an electric machine (an electric motor may be employed; paragraph [0046]) mechanically connected to said rod element for effecting the movement of said rod element; and a lateral force absorbing mechanism (front stopper body 40) configured for absorbing a lateral force produced by said kinematic unit in relation to said rod element.
	Regarding claim 2, Takeshi further teaches that the lateral force absorbing mechanism is configured for conveying a lateral force produced by said kinematic unit to said rack (paragraph [0025]).
	Regarding claim 3, Takeshi teaches that the lateral force absorbing mechanism configured for absorbing a lateral force acting between said kinematic unit and said rod element to convey said lateral force to said rack (paragraph [0025]).
	Regarding claim 18, Takeshi teaches that between a respective end portion of said rod element and the respective wheel a respective kinematic unit is arranged that is designed to enable a steering rotation of the corresponding wheel in an angle range of at least 175° (see Figure 4).
	Regarding claim 19, Takeshi teaches that said kinematic unit comprises an axle journal (connecting plate portion 38d of the knuckle 38), said axle journal being pivotable together with said wheel about a steering axis and radially protruding from said steering axis, said axle journal being coupled to said rod element with a transmission member (a pair of upper and lower links 47) being hingedly connected on both sides, said transmission member being arranged for transforming a movement of said rod element into a rotation of said axle journal and thus of said wheel (see Figure 4).
	Regarding claim 20, Takeshi teaches that said transmission member is coupled to said rod element via a lug portion (roller 52) that is mountable to said rod element (see Figure 4).
	Regarding claim 26, Takeshi (Figure 3) teaches that said rack is attachable to a vehicle by a central flange unit (rectangular vertical plate portion 30b; paragraph [0022]).
	Regarding claim 32, Takeshi (Figures 1-10) teaches a counterbalance forklift comprising: a vehicle frame (vehicle body 2), a lift frame (mast 6) with a carriage (pair of left and right forks 12), the lift frame arranged in a front side in relation to a vehicle longitudinal direction; a stabilizing counterweight (counterweight 20) arranged on the rear side in relation to the vehicle longitudinal direction, said counterweight being adapted to counteract a tilting of said counterbalance forklift truck (forklift 1); at least one front wheel (front wheel 3) arranged on the front side in relation to the vehicle longitudinal direction; wherein said counterbalance forklift truck further comprises an electrically operated steering system according to claim 1, the electrically operated steering system being arranged on the rear side in relation to the vehicle longitudinal direction on said vehicle frame by means of said rack and which is configured for steering rear wheels of said counterbalance forklift truck.
	Regarding claim 33, Takeshi teaches that said counterbalance forklift truck is operable with a zero turn functionality (paragraph [0010]).
	Regarding claims 30 and 31, Takeshi teaches all the limitations as discussed above.
Allowable Subject Matter
Claims 7-10, 16, 17, and 27-29 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references noted on the attached PTO-892 form teach steering systems of interest.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOSAM SHABARA whose telephone number is (571)272-5495. The examiner can normally be reached M-F 8 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MINNAH SEOH can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.S./Examiner, Art Unit 3611                                                                                                                                                                                                        
/KEVIN HURLEY/Primary Examiner, Art Unit 3611